Citation Nr: 0421588	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-03 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim to entitlement to service connection for 
hemorrhoids disability.

2.  Entitlement to an increased rating for hiatal hernia with 
gastroesophageal reflux disease (GERD), currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1984 to October 1984.

As for the issue of a hemorrhoids disability, this matter 
comes before the Board of Veterans Appeals (Board) on appeal 
from an August 2001 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 2001, a statement of 
the case was issued in December 2001 and a substantive appeal 
was received in March 2002.

As for the issue of entitlement to an increased rating for a 
hiatal hernia with GERD, this matter comes before the Board 
of Veterans Appeals (Board) on appeal from a November 2001 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in March 2002, a statement of the case was issued in 
May 2002 and a substantive appeal was received in May 2002.  
This issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The veteran testified at a Board hearing at the RO in July 
2003.  At the hearing, it appears that the veteran raised 
secondary service connection claims for anemia, sinus, lower 
back, and sleep disorder disabilities, all stemming from his 
service-connected hiatal hernia with GERD.  The veteran also 
submitted what appears to be a consent to release information 
to the VA, possibly in an attempt to reopen his claim for a 
back disability.  These matters are hereby referred to the RO 
for appropriate action.




FINDINGS OF FACT

1.  By rating decision in August 1993, the RO denied the 
veteran's claim to reopen his claim to entitlement to service 
connection for hemorrhoids; a timely notice of disagreement 
was not received to initiate an appeal from that 
determination.

2.  Evidence received since the August 1993 rating decision, 
assuming it to be credible, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for hemorrhoids disability.

3.  Hemorrhoids were not manifested during the veteran's 
active duty service and are not otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  The August 1993 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
hemorrhoids disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).

3.  Hemorrhoids were not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. § 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for new and material 
evidence to reopen a claim for service connection for his 
disabilities.  The April 2002 and May 2001 RO letters inform 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought and advised him of 
the types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the law and 
regulation have been met.

The Board notes that VCAA notice in regards to the new and 
material evidence claim was provided by the RO to the 
claimant prior initial agency of original jurisdiction (AOJ) 
adjudication of the claim.  See generally Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004).  
However, in the case of the claim for an increased rating for 
a hiatal hernia with GERD, the rating decision was issued in 
November 2001, just 21 days after the enactment of the VCAA 
and the VCAA notice letter was issued in April 2002.  
Nevertheless, as noted above, the RO provided the veteran 
with sufficient VCAA notice following the enactment of the 
VCAA.  Furthermore, the veteran responded to the VCAA letter 
by providing additional evidence and information in support 
of his claim.  Specifically, the veteran brought additional 
VA treatment records and general medical information 
regarding hiatal hernias to his July Board hearing.  As the 
veteran was provided sufficient notice of the VCAA and 
responded to the claim by providing additional evidence and 
information in support of his claim, the Board finds the 
veteran has not been prejudiced for receiving the VCAA letter 
subsequent to the initial unfavorable decision.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  As 
the record reflects that the veteran has been afforded a VA 
medical examination, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Analysis

By way of an August 1993 rating decision, the RO denied the 
veteran's application for entitlement to service connection 
for hemorrhoids disability because the RO determined that the 
veteran had not submitted any evidence of in-service 
incurrence of hemorrhoids and no evidence of continuity of 
treatment for hemorrhoids.  The RO sent notice of the 
decision to the veteran at his last address of record.  
However, a notice of disagreement was not received to 
initiate an appeal from that determination on the issue of 
service connection for hemorrhoids.  Therefore, the August 
1993 rating decision became final.  38 U.S.C.A. § 7105(c).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, the 
amended version is only applicable to claims filed on or 
after August 29, 2001.  The change in the regulation 
therefore does not impact the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

Although the RO indicated on one hand that it was not 
reopening the claim, it is clear from the RO's discussion 
that it actually entered into a merits analysis.  
Nevertheless, the Board is not bound by the RO's actions.  In 
fact, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed.Cir. 2001).  Accordingly, the Board must initially 
determine whether there is new and material evidence to 
reopen the claim for service connection for hemorrhoids.

Evidence of record at the time of the August 1993 rating 
decision consists of: service medical records , a 1993 VA 
medical examination report, and medical reports from 
Southwest Texas Methodist Hospital.  Evidence received since 
the August 1993 rating decision includes a copy of an alleged 
report from Dr. Cornish dated September 20, 1984 and a DA 
Form 3982 dated September 20, 1984.  These documents were 
initially submitted by the veteran to the Board in July 1996.  
The veteran again submitted these documents in May 2001, with 
apparent handwritten alterations from an unknown source.  
Evidence of record since the August 1993 rating decision also 
includes VA medical records showing treatment for hemorrhoids 
and a handwritten note purporting to show an appointment with 
a Dr. Cornish on October 11 (no year indicated) for a 
"procto appointment."

The claim to reopen the claim for service connection for 
hemorrhoids was denied by the RO in the 1993 rating decision 
for lack of evidence addressing the issue of service 
incurrence of hemorrhoids and for lack of evidence of 
continuity of treatment for hemorrhoids.  Although it appears 
that certain newly received documents have been altered, 
assuming the credibility of those documents under the new and 
material analysis, the Board finds that the claim has been 
reopened. 

However, under a merits analysis the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for hemorrhoids.  Comparing certain 
documents purportedly signed by Dr. Cornish and submitted 
after the prior final rating decision and documents of record 
before the 1993 rating decision, the Board believes that 
little, if any, probative value can be assigned to the newly 
received "versions" of the documents.  Inspection and 
comparison persuades the Board that the newly received 
documents have been altered to include references to 
hemorrhoids.  

The veteran's current contentions regarding the first 
manifestation of hemorrhoids are inconsistent with what he 
reported to medical personnel at the time of discharge 
examination in October 1984.  At that time, he expressly 
denied having or ever having had piles or rectal disease.  
Significantly, his anus and rectum were clinically evaluated 
as normal at that time.  This demonstrates not only that the 
veteran himself did not believe that he had hemorrhoids at 
that time, but also that trained medical examiners were of 
the opinion that his anus and rectum were clinically normal.  
The Board believes this contemporaneous evidence is highly 
probative and persuasive.  Medical evidence subsequent to the 
veteran's service clearly shows hemorrhoids, but the 
preponderance of the evidence is against a finding that 
hemorrhoids were manifested during his short period of active 
duty or are otherwise related to such service.  It follows 
that the provisions of 38 U.S.C.A. § 5107(b) are not for 
application. 


ORDER

Although the veteran's claim of service connection for 
hemorrhoids has been reopened, entitlement to service 
connection for hemorrhoids is not warranted.  To this extent, 
the appeal is denied. 


REMAND

The veteran has also filed a claim for an increased rating 
for hiatal hernia with GERD.  His last VA examination was 
over two years ago, in November 2001.  Since that time, he 
has submitted VA outpatient records from 2002 and 2003 
showing complaints of more severe hiatal hernia symptoms, 
including vomiting blood.  At his July 2003 Board hearing, he 
testified that the symptoms from his hiatal hernia with GERD 
have increased in severity and he submitted an undated letter 
from his wife attesting to the fact that she has witnessed 
his symptoms go from moderate to severe.  The Board believes 
that this evidence, when taken together and when resolving 
the benefit of the doubt in the favor of the veteran, raises 
the possibility that the veteran's hiatal hernia with GERD 
has worsened since his November 2001 VA examination.  
Therefore the Board believes a current VA examination is 
warranted.  While a new examination is not required simply 
because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).

In addition, according to the transcript of the July 2003 
hearing, the veteran's representative requested that the VA 
obtain treatment records from the VA medical facilities in 
Houston and New Orleans.  At the hearing, the veteran 
submitted additional VA records from the New Orleans medical 
facility, but it is not clear from the record if there are 
still additional medical records from these facilities that 
are relevant to this claim that need to be obtained.  
Therefore, the Board believes that clarification is needed on 
this matter.

Accordingly, the issue is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran has been advised 
of (a) the information and evidence not 
of record that is necessary to 
substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to submit 
any evidence in his possession which he 
believes is relevant to his claim.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  The RO should contact the veteran and 
his representative and request 
clarification regarding the issue of 
whether or not there are additional VA 
medical records pertinent to his hiatal 
hernia with GERD claim that should be 
requested from the medical facilities in 
Houston, Texas and/or New Orleans, 
Louisiana.

3.  The RO should make arrangements for 
the veteran to undergo a VA examination 
to determine the extent and severity of 
his current hiatal hernia with GERD.  It 
is imperative that the veteran's claims 
file be made available to the examiner to 
review in connection with the 
examination.  The examiner should be 
asked to determine the extent and 
severity of the veteran's current hiatal 
hernia with GERD and report all 
examination findings to allow for 
evaluation under VA's diagnostic 
criteria.  In particular, the examiner 
should note if there is objective 
evidence that the veteran suffers from 
pain, vomiting, material weight loss and 
hematemesis or melena with moderate 
anemia; or other symptom combinations 
productive of severe impairment of 
health.  All medically appropriate 
diagnostic tests should be conducted and 
a detailed rationale for all opinions 
expressed should be provided.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if an increased rating for 
hiatal hernia with GERD is warranted.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



